Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include CIE chromaticity diagram, the light-emitting device has: a first chromaticity point when only the first light source is operated, a second chromaticity point different from the first chromaticity point when only the second light source is operated, and a third chromaticity point when only the third light source is operated, the third chromaticity point having a y-value larger than a y-value on a straight line passing the first chromaticity point and the second chromaticity point.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include an encapsulant containing a phosphor and covering the first light source, the second light source, and the third light source, wherein the first light source, the second light source, and the third light source are connected in parallel, wherein the light-emitting device has a color temperature in a range of 2000 K to 3500 K when only the first light source is operated, and wherenin the light-emitting device has a color temperature in a range of 5000 K to 7500 K when only the second light source is operated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893